Appeal by defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 6, 1982, convicting him of murder in the second degree, burglary in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant was properly convicted of burglary in the second degree because he remained in the victim’s apartment without her consent once she realized that he and his accomplices were in the process of stealing her stereo (see, Penal Law § 140.25). Defendant’s conviction of felony murder must stand because the victim was killed in the course of the burglary (see, People v Joyner, 26 NY2d 106).
The other issues raised by defendant have not been preserved for review and we decline to address them in the interest of justice. Weinstein, J. P, Rubin, Lawrence and Kunzeman, JJ, concur.